DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/725,781 on April 21, 2022. Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (US 20190102038 A1), hereinafter Uehara.

Regarding Claim 1, Uehara teaches:
A detecting device (FIG. 3) comprising:
a plurality of first electrodes (Tx) extending in a first direction (See FIGS. 5 and 6: Tx extending in a first direction Dx); See paragraph [0095]) and a plurality of second electrodes (Rx) extending in a second direction intersecting the first direction (See FIGS. 5 and 6: Rx extending in a second direction Dy intersecting the first direction Dx), the first electrodes and the second electrodes being disposed facing each other with an insulating layer (27) interposed therebetween (See FIGS. 6 and 7: Tx and Rx being disposed facing each other with an insulating layer 27 interposed therebetween);
a first electrode selection circuit (FIG. 14: 15) configured to supply a first drive signal or a second drive signal (See paragraph [0073]) with a lower potential than that of the first drive signal to the first electrodes according to a supplied signal of a first code or a second code (See paragraph [0118] and FIG. 13: a first drive signal Vtx2 is supplied to the first electrodes Tx according to a supplied signal of a first code “1” and a second drive signal (no applied Vtx2 signal, i.e., a drive signal of 0) is supplied to the first electrodes Tx according to a supplied signal of a second code “-1” (or “0”, as discussed in paragraph [0134], last five lines)); and
a detection circuit (See FIG. 3: 40) configured to detect capacitance (C1) generated between the first electrodes and the second electrodes (See FIG. 4: a capacitance C1 between Tx and Rx is detected) due to the drive signal (See paragraph [0083] and paragraph [0085]: the detector 40 performs mutual capacitance touch detection using the principle discussed with regard to FIG. 4), wherein 
the first electrode selection circuit has a first period when the first code is assigned to all the first electrodes included in one detection unit (See paragraph [0134], lines 1-11 and FIG. 18: the first electrode selection circuit 15 has a first period ta1 when the first code “1” is assigned to all the first electrodes included in one detection unit, as illustrated by Vd1-Vd8 all being assigned the code “1”) and a second period when the first code is assigned to some of the first electrodes included in the detection unit out of the first electrodes (See paragraph [0134], lines 1-11 and FIG. 18: the first electrode selection circuit 15 has a second period (ta2-ta8) when the first code “1” is assigned to some of the first electrodes included in the detection unit out of the first electrodes, as illustrated by some of Vd1-Vd8 being assigned the code “1”), 
the first electrode selection circuit supplies the first drive signal to the first electrodes to which the first code is assigned in the second period (See FIGS. 20 and 24: the second period ta2-ta8 each includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb2 (See FIG. 20) within ta2 (See FIG. 18) the first drive signal Vtx2 is supplied to the first electrodes to which the first code “1” is assigned in the second period), and
the first electrode selection circuit supplies the second drive signal to all the first electrodes in the first period (See FIGS. 20 and 24: the first period ta1 includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb1 (See FIG. 20) within ta1 (See FIG. 18) the second drive signal is supplied to all the first electrodes in the first period ta1 (i.e., the first code of “1” is inverted based on Vf1-Vf8 being “1”)).

Regarding Claim 2, Uehara teaches:
The detecting device according to claim 1, further comprising:
a detection controller (11) configured to control the first electrode selection circuit and the detection circuit (FIG. 3) (See paragraph [0072]), wherein 
the detection controller supplies the first electrode selection circuit with a predetermined code signal (See paragraph [0153]) based on a predetermined code defined by a square matrix the order of which corresponds to number of the first electrodes in each of the first period and the second period (See paragraph [0134], lines 11-16 and Expression (2): the order of the matrix is eight, which corresponds to a number of the first electrodes in each of the first period ta1 and the second period ta2-ta8) (See also paragraph [0161], last four lines and FIG. 27), and
the detection circuit detects the capacitance generated between the first electrodes and the second electrodes in each of the first period and the second period based on a control signal supplied from the detection controller (See paragraph [0078]).

Regarding Claim 3, Uehara teaches:
The detecting device according to claim 2, wherein the detection controller assigns the first code (See paragraph [0124] and FIG. 14: by sending signals FPS_RST and FPS_CLK to 17, the detection controller 11 controls the code assigned by the CDM decoders 12 and 13) to all the first electrodes included in one detection unit in the first period (See paragraph [0134], lines 1-11 and FIG. 18: the first code “1” is assigned to all the first electrodes included in one detection unit in the first period ta1, as illustrated by Vd1-Vd8 all being assigned the code “1”), and
the detection controller assigns the first code (See paragraph [0124] and FIG. 14: by sending signals FPS_RST and FPS_CLK to 17, the detection controller 11 controls the code assigned by the CDM decoders 12 and 13) to some of the first electrodes included in one detection unit in the second period (See paragraph [0134], lines 1-11 and FIG. 18: the first code “1” is assigned to some of the first electrodes included in the detection unit in the second period ta2-ta8, as illustrated by some of Vd1-Vd8 being assigned the code “1”).

Regarding Claim 4, Uehara teaches:
The detecting device according to claim 3, wherein the detection controller assigns the first code to half of all the first electrodes included in one detection unit in the second period (See paragraph [0134], lines 1-11 and FIG. 18: the first code “1” is assigned to half of the first electrodes included in the detection unit in the second period during ta2, as illustrated by half of Vd1-Vd8 being assigned the code “1”).

Regarding Claim 5, Uehara teaches:
The detecting device according to claim 3, wherein the first electrode selection circuit supplies the second drive signal to all the first electrodes to which the first code is assigned in the first period (See FIGS. 20 and 24: the first period ta1 includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb1 (See FIG. 20) within ta1 (See FIG. 18) the second drive signal is supplied to the first electrodes to which the first code “1” is assigned in the first period ta1 (i.e., the first code of “1” is inverted based on Vf1-Vf8 being “1”)), and
the first electrode selection circuit supplies the second drive signal to the first electrodes to which the second code is assigned in the second period (See FIGS. 20 and 24: the second period ta2-ta8 each includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb1 (See FIG. 20) within ta2 (See FIG. 18) the second drive signal is supplied to the first electrodes to which the second code “0” is assigned in the second period).

Regarding Claim 7, Uehara teaches:
The detecting device according to claim 1, wherein the first period and the second period are alternately arranged (See FIG. 18: the first period ta1 and the second period ta2-ta8 are alternately arranged. Specifically, for repeated scanning of the surface of the detection region, as disclosed in paragraph [0162], the periods shown in FIG. 18 will be repeated such that the first period ta1 and the second period ta2-ta8 are alternately arranged).

Regarding Claim 8, Uehara teaches:
A detection system (FIG. 3: 1) comprising:
a detecting device (See FIG. 3: the Examiner is interpreting the combination of 10, 15, 16, 42-26 and 47 as corresponding to a detecting device) comprising:
	a plurality of first electrodes (Tx) extending in a first direction (See FIGS. 5 and 6: Tx extending in a first direction Dx); See paragraph [0095]) and a plurality of second electrodes (Rx) extending in a second direction intersecting the first direction (See FIGS. 5 and 6: Rx extending in a second direction Dy intersecting the first direction Dx), the first electrodes and the second electrodes being disposed facing each other with an insulating layer (27) interposed therebetween (See FIGS. 6 and 7: Tx and Rx being disposed facing each other with an insulating layer 27 interposed therebetween);
	a first electrode selection circuit (FIG. 14: 15) configured to supply a first drive signal or a second drive signal (See paragraph [0073]) with a lower potential than that of the first drive signal to the first electrodes according to a supplied signal of a first code or a second code (See paragraph [0118] and FIG. 13: a first drive signal Vtx2 is supplied to the first electrodes Tx according to a supplied signal of a first code “1” and a second drive signal (no applied Vtx2 signal, i.e., a drive signal of 0) is supplied to the first electrodes Tx according to a supplied signal of a second code “-1” (or “0”, as discussed in paragraph [0134], last five lines)); and
	a detection circuit (See FIG. 3: 42-26 and 47) configured to detect capacitance (C1) generated between the first electrodes and the second electrodes (See FIG. 4: a capacitance C1 between Tx and Rx is detected) due to the drive signal (See paragraph [0083] and paragraph [0085]: the detector 40 performs mutual capacitance touch detection using the principle discussed with regard to FIG. 4); and
a fingerprint pattern generating device (FIG. 3: 45) configured to generate a fingerprint pattern based on an output from the detecting device (See paragraph [0070] and [0080]), wherein 
the first electrode selection circuit has a first period when the first code is assigned to all the first electrodes included in one detection unit (See paragraph [0134], lines 1-11 and FIG. 18: the first electrode selection circuit 15 has a first period ta1 when the first code “1” is assigned to all the first electrodes included in one detection unit, as illustrated by Vd1-Vd8 all being assigned the code “1”) and a second period when the first code is assigned to some of the first electrodes included in the detection unit out of the first electrodes (See paragraph [0134], lines 1-11 and FIG. 18: the first electrode selection circuit 15 has a second period (ta2-ta8) when the first code “1” is assigned to some of the first electrodes included in the detection unit out of the first electrodes, as illustrated by some of Vd1-Vd8 being assigned the code “1”), 
the first electrode selection circuit supplies the first drive signal to the first electrodes to which the first code is assigned in the second period (See FIGS. 20 and 24: the second period ta2-ta8 each includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb2 (See FIG. 20) within ta2 (See FIG. 18) the first drive signal Vtx2 is supplied to the first electrodes to which the first code “1” is assigned in the second period), and
the first electrode selection circuit supplies the second drive signal to all the first electrodes in the first period (See FIGS. 20 and 24: the first period ta1 includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb1 (See FIG. 20) within ta1 (See FIG. 18) the second drive signal is supplied to all the first electrodes in the first period ta1 (i.e., the first code of “1” is inverted based on Vf1-Vf8 being “1”)).

Regarding Claim 9, Uehara teaches:
The detection system according to claim 8, further comprising:
a detection controller (11) configured to control the first electrode selection circuit and the detection circuit (FIG. 3) (See paragraph [0072]), wherein 
the detection controller supplies the first electrode selection circuit with a predetermined code signal (See paragraph [0153]) based on a predetermined code defined by a square matrix the order of which corresponds to number of the first electrodes in each of the first period and the second period (See paragraph [0134], lines 11-16 and Expression (2): the order of the matrix is eight, which corresponds to a number of the first electrodes in each of the first period ta1 and the second period ta2-ta8) (See also paragraph [0161], last four lines and FIG. 27), and
the detection circuit detects the capacitance generated between the first electrodes and the second electrodes in each of the first period and the second period based on a control signal supplied from the detection controller (See paragraph [0078]).

Regarding Claim 10, Uehara teaches:
The detection system according to claim 9, wherein the detection controller assigns the first code (See paragraph [0124] and FIG. 14: by sending signals FPS_RST and FPS_CLK to 17, the detection controller 11 controls the code assigned by the CDM decoders 12 and 13) to all the first electrodes included in one detection unit in the first period (See paragraph [0134], lines 1-11 and FIG. 18: the first code “1” is assigned to all the first electrodes included in one detection unit in the first period ta1, as illustrated by Vd1-Vd8 all being assigned the code “1”), and
the detection controller assigns the first code (See paragraph [0124] and FIG. 14: by sending signals FPS_RST and FPS_CLK to 17, the detection controller 11 controls the code assigned by the CDM decoders 12 and 13) to some of the first electrodes included in one detection unit in the second period (See paragraph [0134], lines 1-11 and FIG. 18: the first code “1” is assigned to some of the first electrodes included in the detection unit in the second period ta2-ta8, as illustrated by some of Vd1-Vd8 being assigned the code “1”).

Regarding Claim 11, Uehara teaches:
The detection system according to claim 10, wherein the detection controller assigns the first code to half of all the first electrodes included in one detection unit in the second period (See paragraph [0134], lines 1-11 and FIG. 18: the first code “1” is assigned to half of the first electrodes included in the detection unit in the second period during ta2, as illustrated by half of Vd1-Vd8 being assigned the code “1”).

Regarding Claim 12, Uehara teaches:
The detection system according to claim 10, wherein the first electrode selection circuit supplies the second drive signal to all the first electrodes to which the first code is assigned in the first period (See FIGS. 20 and 24: the first period ta1 includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb1 (See FIG. 20) within ta1 (See FIG. 18) the second drive signal is supplied to the first electrodes to which the first code “1” is assigned in the first period ta1 (i.e., the first code of “1” is inverted based on Vf1-Vf8 being “1”)), and
the first electrode selection circuit supplies the second drive signal to the first electrodes to which the second code is assigned in the second period (See FIGS. 20 and 24: the second period ta2-ta8 each includes periods tb1-tb16; See paragraph [0141] and FIGS. 18, 20 and 21: the drive signal supplied to the first electrodes is determined based on the XOR between Vf1-Vf8 and Vd1-Vd8. Therefore, for example, during tb1 (See FIG. 20) within ta2 (See FIG. 18) the second drive signal is supplied to the first electrodes to which the second code “0” is assigned in the second period).

Regarding Claim 14, Uehara teaches:
The detection system according to claim 8, wherein the first period and the second period are alternately arranged (See FIG. 18: the first period ta1 and the second period ta2-ta8 are alternately arranged. Specifically, for repeated scanning of the surface of the detection region, as disclosed in paragraph [0162], the periods shown in FIG. 18 will be repeated such that the first period ta1 and the second period ta2-ta8 are alternately arranged).

Regarding Claim 17, Uehara teaches:
The detection system according to claim 12, wherein the first period and the second period are alternately arranged (See FIG. 18: the first period ta1 and the second period ta2-ta8 are alternately arranged. Specifically, for repeated scanning of the surface of the detection region, as disclosed in paragraph [0162], the periods shown in FIG. 18 will be repeated such that the first period ta1 and the second period ta2-ta8 are alternately arranged).

Allowable Subject Matter
Claims 6, 13, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the indicated claims.

Regarding Claim 6, Uehara teaches:
The detecting device according to claim 2, wherein the first electrode selection circuit comprises:
a NAND circuit (165) configured to receive the code signal (See FIG. 14) (See paragraph [0155]: the NAND circuit 165 receives the code signal in the form of third selection signal Vk).
Uehara does not explicitly teach:
a plurality of AND circuits each configured to receive an output value from the NAND circuit and one code corresponding to the first electrode included in the code signal, and
the first electrode selection circuit outputs the first drive signal or the second drive signal based on an output value from the AND circuits.
In the same field of endeavor, capacitive sensors (Kim, Abstract), Kim teaches:
a plurality of AND circuits (See paragraph [0071] and FIGS. 3 and 5: each of plurality of switch control circuits 221-1 through 221-(k−1) includes an AND circuit 223) each configured to receive an output value and one code corresponding to a first electrode included in a code signal (See FIG. 5 and paragraph [0076]: each AND circuit 223 is configured to receive an output value TXi and one code CCODE1[k−1:0] corresponding to a first electrode included in a code signal).
	However, in Kim, the output value OUT1-OUtn from the AND circuits are used to perform offset cancellation on detection signals, as shown by 210-1 – 210-n in FIG. 1, rather than as a basis to output the first drive signal or the second drive signal. Furthermore, the AND circuits do not receive an output value for NAND circuits. Therefore, Kim’s additional teaching does not render the limitations not taught by Uehara obvious. Furthermore, none of the other cited prior art renders the limitations obvious, in combination with all of the limitations of the claims upon which claim 6 depends. 

	Regarding Claim 13, the limitations are substantially the same as claim 6. Therefore, for the same reasons discussed above, none of the other cited prior art renders the limitations obvious, in combination with all of the limitations of the claims upon which claim 13 depends. 

	Regarding Claim 15, the limitations are substantially the same as claim 6. Therefore, for the same reasons discussed above, none of the other cited prior art renders the limitations obvious, in combination with all of the limitations of the claims upon which claim 15 depends.

Regarding Claim 16, the limitations are substantially the same as claim 6. Therefore, for the same reasons discussed above, none of the other cited prior art renders the limitations obvious, in combination with all of the limitations of the claims upon which claim 16 depends.

Regarding Claim 18, since claim 18 depends on claim 16, which has been objected to for including allowable subject matter, claim 18 is objected to for the same reasons discussed above with regard to claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	SUZUKI; Yuji (US-20190102020-A1): pertinent for its disclosure of a capacitive detection device that drives electrodes based on a code (See FIG. 3 and paragraph [0078]), but does not teach the allowable subject matter.
	KIM; BUM SOO (US-20170010717-A1): pertinent for its disclosure of a capacitive detection device that drives electrodes based on a code (See FIG. 1 and paragraph [0043]), but does not teach the allowable subject matter.
	Mizuhashi; Hiroshi (US-20150205433-A1): pertinent for its disclosure of a capacitive detection device that drives electrodes based on a code (See FIG. 1 and paragraph [0234]).
	Lillie; Jeffrey S. (US-20130127779-A1): pertinent for its disclosure of a capacitive detection device that drives electrodes based on a code (See FIG. 3A and paragraph [0058]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/              Examiner, Art Unit 2692